Citation Nr: 1039139	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1969 to July 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision of 
the Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 70 percent rating assigned for the 
Veteran's posttraumatic stress disorder (PTSD) and denied TDIU.  
In September 2006 and in November 2008, the Board remaned the 
claims for additional development and notice.  In March 2010, the 
Board denied an increased rating for PTSD and remanded the TDIU 
claim.  


FINDING OF FACT

The Veteran's service-connected disabilities (PTSD, rated 70 
percent; postoperative residuals of varicose veins of the right 
leg, rated 40 percent; and erectile dysfunction associated with 
PTSD with associated depression, rated 0 percent) are rated 80 
percent combined; they are not shown to be of such nature and 
severity as to preclude him from obtaining or maintaining 
substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; however, a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his TDIU claim prior to its initial 
adjudication.  A June 2002 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The June 2002 letter (as well as subsequent 
letters in October 2006 and May 2008) also informed him of 
effective date criteria.  The Veteran has had ample opportunity 
to respond/supplement the record, and has not alleged that notice 
in this matter was less than adequate.

The Veteran's postservice treatment records have been secured.  
The RO arranged for VA examinations in May 2003, June 2008 and 
May 2010 (pursuant to the Board's March 2010 remand).  The Board 
notes that the VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disabilities on appeal to 
provide probative medical evidence adequate for rating purposes.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide this matter, and 
that no further  development of the evidentiary record is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, this 
matter was remanded in March 2010 for the association of updated 
VA treatment records with the record and for a VA examination to 
determine the cumulative impact of the Veteran's service-
connected disabilities on his ability to maintain employment.  
Both actions were completed on remand.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
Board may not consider the effects of the Veteran's non-service-
connected disabilities on his ability to function.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The probative value or evidentiary weight to be attached to a 
medical opinion is within the Board's province as finder of fact.  
The guiding factors in evaluating the probative value of a 
medical opinion include whether the opinion is based upon 
sufficient facts and whether the opinion applied valid medical 
analysis to the significant facts of the case in order to reach 
the conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).  

Also, consistent with Nieves-Rodriguez, among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  While claims file review is not required 
for a medical opinion to have probative value, it must be clear 
from the record that the opinion provider was aware of any 
pertinent facts relevant to determining the etiology of a 
disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (finding that the relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion).

Effective July 19, 2000, the Veteran's service-connected 
disabilities (PTSD, rated 70 percent; postoperative residuals of 
varicose veins of the right leg, rated 40 percent; and erectile 
dysfunction associated with PTSD with associated depression, 
rated 0 percent) are rated 80 percent combined.   Accordingly, 
the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are 
met.  

To establish entitlement to TDIU, however, it must also be shown 
that, due to the service-connected disabilities alone, the 
Veteran is unable to obtain or pursue substantially gainful 
employment.  The preponderance of the evidence is against such a 
finding.  

A February 2001 VA examination report notes that the Veteran was 
last employed in 1992 (he reported he was enough disabled by 
joint pain to be given disability payments) and that he is a high 
school graduate and took college courses for about a year and a 
half.  It is further noted that the Veteran has great difficulty 
concentrating so that he seeks out jobs of general labor and in 
particular driving vehicles.  He described his work experience 
through the years as frequently changing jobs because of his 
excessive alcohol use and difficulties getting along with people.  
He reported that his current marriage has resulted in his 
drinking less.  

In April 2002, the Veteran submitted a formal claim for TDIU and 
reported that he completed four years of high school.  He also 
reported that he last worked full time in 1993 as a warehouseman.  
He stated that his PTSD and right leg disability prevented him 
from working.  In an April 2003 formal claim for TDIU, the 
Veteran reported that he last worked in July 1992.  

A March 2002 VA treatment report notes that the Veteran was rated 
at 80 percent for his service connected disabilities and was 
encouraged to appeal and ask for unemployability.  It is further 
noted that his physician agreed to support this claim because he 
felt the Veteran was unemployable since his first visit.  

A March 2002 joint letter from the Veteran's VA treating 
psychiatric and mental health therapist states the following:  

Due to the seriousness of his disorder he has been 
unable to work for many years ...  His symptoms, 
nightmares, resentment of authority, intursive 
thoughts, hypervigilance, startle reaction, anger 
episodes, withdrawal/avoidance of others, and 
flashbacks, continue to flood his consciousness 
continually making him unable to concentrate on even 
the most menial of tasks.  Based upon our experience 
with this veteran and the seriousness of his disorder, 
it is highly unlikely that he will ever become 
employable."  
In addition, VA mental health treatment records covering the 
period of this appeal include numerous notations that the 
Veteran's PTSD is severe and he is 100 percent unemployable.  See 
treatment reports dated June 2005, March 2006, June 2006, May 
2007, February 2008, July 2008, October 2008, July 2009, and 
April 2010.  In addition, in the April 2010 treatment report, the 
examiner states that, "it is my medical opinion that this 
patient should be rated as 100% disabled for his PTSD."  

An August 2002 VA mental health examination report reflects that 
the Veteran reported being unemployed since 1981 and claimed that 
he cannot work due to his various injuries.  Specifically, he 
reported pain in his back, neck, legs, wrists, elbows, etc, all 
of which is allegedly due to his fibromyalgia for which he 
collects Social Security Disability.  Based on examination of the 
Veteran and review of his claims file, the examiner noted that 
the symptoms of PTSD did not appear to be significantly manifest 
in the history offered by the Veteran.  Rather, he offered as the 
reason he cannot work the fact that he has pain and fibromyalgia.  
The examiner noted that there was no indication that the 
Veteran's PTSD would prevent him from being employable.  The 
examiner further noted that the Veteran is capable of driving 
over 100 miles, could possibly find some form of employment, and 
PTSD is not the primary reason the Veteran is unemployed.  

Similarly, on August 2002 VA examination of the Veteran's right 
leg varicose veins it was noted that he had not been employed in 
the past 20 years and had been a fork lift operator.  Based on 
examination of the Veteran and review of his claims file, the 
examiner concluded that the Veteran's employment activities are 
limited because of his service-connected varicose veins.  
Specifically, the Veteran is limited by no prolonged standing or 
walking; however, sedentary employment may be feasible with 
frequent changes in position.  

A May 2003 VA psychiatric examination report notes that the 
Veteran presented much like he did at the August (2002) 
evaluation.  He appeared to have some moderate difficulty with 
PTSD; however, his reason for not being employed was determined 
to be primarily because of pain and physical issues.  He was 
capable of employment from a psychological point of view.  

A May 2003 VA examination report notes the Veteran's diagnoses as 
right leg varicose veins, bilateral thumb osteoarthritis, rectal 
bleeding (probably hemorrhoids), bilateral wrist strain, 
acanthosis nigricans, left ankle strain with degenerative joint 
disease, skin condition (with acne, epidermoid cyst, and 
hidradenitis suppurative), complaints of fatigue and widespread 
arthralgias (but with inadequate clinical information to document 
diagnosis of fibromyalgia), and no evidence of gum disease.  The 
examiner opined that the Veteran's service-connected problems of 
his varicose veins would limit active employment positions that 
would involve prolonged standing and walking.  However, the 
Veteran would be suitable for sedentary employment, if frequent 
breaks and changes in position could be allowed.  

A June 2005 statement from a VA treatment provider notes that the 
Veteran is 100 percent unemployable because of severe cervical 
spinal stenosis, hypertension, severe degenerative arthritis of 
his back and PTSD.  Notably, the only service-connected disablity 
identified on this statement is PTSD.  Thus, the other disabling 
(nonservice-connected) conditions identified cannot be a basis 
for the grant of TDIU.  

In an August 2005 statement, the Veteran asserts that his 
employment has been in warehousing, security and general labor 
since his discharge from the military.  He has never worked in a 
position where the work was sedentary because he cannot sit 
still, does not have the skills that would qualify him to perform 
tasks in a sedentary manner, and does not have vocabulary skills 
because of his PTSD.  

A June 2008 VA mental health examination report includes the 
finding that the Veteran is employable from a psychiatric 
standpoint.  He is employable only in settings in which he has no 
contact with the public and loose supervision secondary to his 
irritability and high level of anxiety due to PTSD.  

A February 2009 statement from the Veteran's VA physician notes 
that he has been treating the Veteran since December 2007 and the 
Veteran has "multiple medical problems which require multiple 
medications.  As a result of these medications his mentation is 
altered and unable to be gainfully employed."  
A May 2010 VA examination report for evaluation of postoperative 
right leg varicose veins and erectile dysfunction for 
employability reflects that the Veteran was examined and his 
claims file was reviewed by the examiner.  The Veteran reported 
that he had not worked since August 1992 due to pain in his back, 
legs, and arm problems related to bilateral tennis elbow and 
bilateral ulnar neuropathy.  He reported work as a fork lift 
operator, security guard, truck driver, and clean up person.  The 
examiner opined that the Veteran's chronic venous insufficiency 
would be exacerbated by prolonged walking or standing and would 
cause him to be unable to do heavy physical labor due to 
discomfort and swelling in his right leg.  The chronic venous 
insufficiency would not impair his ability to do sedentary 
activity with the ability to stretch or move about every 1-2 
hours.  The chronic venous insufficiency would not impair his 
ability to write, type, or communicate.  The erectile dysfunction 
would not impair any employment activities.  

A May 2010 VA psychiatric examination report notes that the 
Veteran was examined and his claims file (including the above-
noted impression of his mental health clinicians that he is not 
employable) was reviewed.  It was noted that of his current 
medical problems only varicose veins and erectile dysfunction are 
service-connected, and that he has multiple nonservice-connected 
severe and debilitating medical conditions, including:  severe 
spinal stenosis with recurring back spasms and radiculopathies 
and leg pains, chronic low back and chronic cervical spine disc 
disease, obesity, obstructive sleep apnea with CPAP prescribed, 
hypertension, hypercholesterolemia, coronary artery disease with 
chest pain, cataracts, intervertebral disc disease, 
osteoarthritis of the hip, fibromyalgia, edema, and chronic 
obstructive pulmonary disease with nasal cannula oxygen to be 
used at home prescribed.  The examiner noted that the Veteran was 
last employed in 1992 for one year as a security guard in Las 
Vegas, Nevada, and left this job to move back to Pueblo to care 
for his dying father.  Prior to this job, he was employed for two 
years at an Army Depot and was laid off due to cutbacks.  He had 
also been employed at a steel mill, by a water department, and as 
a truck driver.  Mental status examination revealed that his 
memory and concentration levels were fair.  The examination 
report notes that the Veteran has service connected PTSD, and 
also suffers from depressive disorder, NOS, secondary to multiple 
chronic pain issues.  The examiner opined that chronic pain is 
not limited to the specific service-connected diagnosis of 
varicose veins, but rather is quite complex, due to a multitude 
of significant long standing and debilitating medical illnesses.  
The examiner provided the following employability statement:  

Re: veteran's current psychiatric symptoms, he is 
employable in a limited setting in which he would have 
little contact with public and little supervision due 
to moderate symptoms of PTSD and related depression.  
According to report from medical examiner [for 
evaluation of postoperative right leg varicose veins 
and erectile dysfunction for employability], the 
veteran's service-connected venous insufficiency would 
require sedentary activity and the ability to move or 
stretch every 1-2 hours.  It would not impair 
employment in any other way.  Veteran's erectile 
dysfunction would not impair employment in any way.  
Therefore, considering only veteran's service 
connected disabilities, the veteran is employable in a 
limited setting, with restrictions, in which he would 
have little or no contact with the public and loose 
supervision, and ability to move/stretch every 1-2 
hours.  

Records received from the Social Security Administration (SSA) 
reveal that the Veteran's impairments which are considered 
"severe" by SSA are fibromyalgia, peripheral varicosities, 
obesity, and bilateral ulnar neuropathy, and that such 
disabilities prevent him from sitting, standing, and walking six 
to eight hours a day and lifting and carrying ten pounds on a 
sustained basis.  He also cannot perform repetitive movements 
with his upper extremities or concentrate on work-related 
activities due to chronic pain.  Based on these findings, the 
Veteran was awarded SSA disability benefits from July 23, 1992 
(with fibromyalgia identified as the primary diagnosis).  

The record includes both medical evidence that tends to support 
the claim for TDIU and medical evidence that is against such 
claim.  When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which it 
finds to be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that tends to support the Veteran's claim consists 
of statements from his mental health clinicians which are 
contained in the VA treatment reports as well as the March 2002 
joint letter submitted by two of these clinicians on the 
Veteran's behalf.  The evidence that tends to refute the 
Veteran's claim includes medical opinions by the August 2002, May 
2003, June 2008, and May 2010 VA examiners, each of whom reviewed 
the Veteran's claims file and opined, in essence, that based on 
his service-connected disabilities alone the Veteran is 
employable (but that he has multiple nonservice-connected 
disabilities).  Also, a June 2005 statement from his treating 
physician identifies nonservice-connected cervical spinal 
stenosis, hypertension, and severe degenerative arthritis of the 
back (as well as service-connected PTSD) as the causes of his 
unemployability.  Notably, the Veteran's award of SSA disability 
benefits does not support his claim, as it shows the award was 
based on a primary diagnosis of [nonservice-connected] 
fibromyalgia, and his inability to concentrate was also 
attributed to fibromyalgia.  

Significantly, the May 2010 VA opinion [that, considering only 
the Veteran's service-connected disabilities, he is employable 
(in a limited setting, with restrictions, in which he would have 
little or no contact with the public and loose supervision, and 
ability to move/stretch every 1-2 hours)], specifically reflects 
consideration of the opinions in support of the Veteran's claim 
from his treating mental health clinicians.  In contrast, the 
opinions of the Veteran's treating mental health clinicians do 
not reflect familiarity with all pertinent clinical data; they 
discuss to what extent his nonservice-connected disabilities such 
as fibromyalgia may be factors regarding his inability to work; 
and they do not point to supporting clinical data for their 
conclusions (e.g. that due to PTSD the Veteran cannot concentrate 
on even menial tasks when in fact examination approximately 
contemporaneous with the opinions found he could drive 100 miles, 
and that later examination, in May 2010, found that his memory 
and concentration were fair).  Thus, the opinions of the VA 
examiners are more thorough and detailed when compared to the 
opinions in support of the Veteran's claim by his treating mental 
health clinicians.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The evidence does not show that the Veteran's service-connected 
disabilities are of such nature and/or severity as to preclude 
him from participating in all forms of substantially gainful 
employment.  "The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  See 
Van Hoose v. Brown, 4 Vet. App. 361,  363 (1993).  Each of the VA 
examiners concluded, after reviewing the Veteran's claims file, 
that he was capable of performing sedentary type of work that 
does not involve much public contact.  

The Veteran's treatment records likewise show that he suffers 
from multiple disabilities, including, but not limited to: PTSD, 
varicose veins, erectile dysfunction, severe spinal stenosis with 
recurring back spasms and radiculopathies and leg pains, chronic 
low back and chronic cervical spine disc disease, obesity, 
obstructive sleep apnea, hypertension, hypercholesterolemia, 
coronary artery disease with chest pain, cataracts, 
intervertebral disc disease, osteoarthritis of the hip, 
fibromyalgia, edema, and chronic obstructive pulmonary disease.  
Of these, only PTSD, varicose veins, and erectile dysfunction, 
are service-connected; the remaining disabilities are not, and 
may not be considered in determining the Veteran's entitlement to 
a TDIU rating.  Therefore, the competent and probative medical 
evidence does not show that his service-connected disabilities 
alone would prevent him from obtaining and maintaining any 
regular gainful employment.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected PTSD, postoperative residuals of 
varicose veins of the right leg, and erectile dysfunction render 
him unemployable.  Consequently, the benefit of the doubt 
doctrine does not apply; the claim must be denied. 




ORDER

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


